WRIGHT, Presiding Judge,
concurring specially.
I concur in what appears to be the result of the opinion of the majority. However, it appears to me that the more simple solution upon remand would be to direct judgment ordering defendant to first do what § 1635 requires upon proof of right of rescission, that is to return to plaintiffs all sums paid by them under the rescinded contract including earnest money, down payment, or otherwise and act to terminate as necessary any security interest created under the contract.
Defendant should further be directed to pay to plaintiffs the damages and reasonable attorney fees awarded under § 1640(a). Thereafter plaintiffs should be directed to pay to defendant the reasonable value of the materials and service received by them. There having been no damages or cost to be assessed against the security posted by plaintiffs, it should be refunded to them. There is no need for credits and setoffs.